UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6217



JOHN LUHON I, a/k/a Alvon Allen Thomas,

                                           Petitioner - Appellant,

          versus


JOHN ASHCROFT, Attorney General,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-7)


Submitted:   June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Luhon I, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John   Luhon   I   appeals    from    the   district   court’s   order

dismissing without prejudice his 28 U.S.C. § 2241 (1994) petition.

We have reviewed the record and the district court’s opinion and

find no reversible error.         Accordingly, we deny I’s motion for

leave to proceed in forma pauperis and dismiss the appeal on the

reasoning of the district court.          See I v. Ashcroft, No. CA-02-7

(E.D. Va. filed Jan. 14, 2002; entered Jan. 15, 2002).            We have

previously granted I’s motion to amend the caption to reflect his

name change for purposes of this appeal.         I has now filed a motion

to compel the Bureau of Prisons to change his name from Alvon Allen

Thomas to John Luhon I.    We deny this motion without prejudice to

his right to move the district court to compel recognition of his

name change.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 DISMISSED




                                     2